                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION-DETROIT

IN RE: Aaron Adams                                                CHAPTER 13
                                                                  CASE NO. 18-53803
                Debtor,                                           JUDGE: Shefferly

__________________________

                          ORDER CONFIRMING PLAN AND LIFT OF THE AUTOMATIC STAY AS TO
                                          WELLS FARGO BANK N.A.

         The Debtor's Chapter 13 plan was duly served on all parties in interest. A hearing on confirmation
of the plan was held after due notice to parties in interest. Objections, if any, have been resolved. The
Court hereby finds that each of the requirements for confirmation of a Chapter 13 plan pursuant to 11 U.S.C.
§1325(a) are met.
         Therefore, IT IS HEREBY ORDERED that the Debtor's Chapter 13 plan, as last modified, if at all,
is confirmed.
         IT IS FURTHER ORDERED that the claim of attorney for the Debtor, for the allowance of
compensation and reimbursement of expenses is allowed in the total amount of $3,500.00 in fees and $-0-
in expenses, and that the portion of such claim which has not already been paid, to-wit: $2,250.00 shall be
paid by the Trustee as an administrative expense of this case. As set forth below.
         IT IS FURTHER ORDERED that the Debtor shall maintain all policies of insurance on all property
of the Debtor and this estate as required by law and contract.
         All filed claims to which an objection has not been filed are deemed allowed pursuant to 11 U.S.C.
§502(a), and the Trustee is therefore ORDERED to make distributions on these claims pursuant to the
terms of the Chapter 13 plan, as well as all fees due the Clerk pursuant to statute.
         IT IS FURTHER ORDERED as follows: [Only provisions checked below apply]
[x] The Automatic Stay and any applicable Co-Debtor Stay as to Wells Fargo Bank N.A. is hereby lifted as
to the debtor for the property located at 266 Morgan Parkway, Zebulon, NC 27597
[x] Class 9 unsecured creditors shall receive no less than 100% of their duly filed claims.

 /s/ Krispen S. Carroll              /s/ Ryan J. Byrd                    /s/ Morris B. Lefkowitz
 Krispen S. Carroll (P49817)         Ryan J. Byrd (P75906)               Morris B. Lefkowitz (P31335)
 Chapter 13 Trustee                  Orlans, P.C.                        Attorney for Debtor
 719 Griswold, Suite 1100            Attorney for Wells Fargo Bank       29777 Telegraph Rd, Suite 2440
 Detroit, MI 48226                   N.A.                                Southfield, MI 48034
 (313) 962-5035                                                          (248) 559-0180
 notice@det13ksc.com                                                     morrie@lefkowitzlawgroup.com




Signed on April 19, 2019




   18-53803-pjs       Doc 52      Filed 04/19/19      Entered 04/19/19 07:49:49           Page 1 of 1
